McMILLAN, Judge.
The appellant filed a petition for writ of habeas corpus wherein he challenged five separate disciplinary proceedings in which he had been found guilty of violating various prison rules and regulations. The appellant alleged that the prison disciplinary proceedings did not proceed in accordance with the due process requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). The petition was denied.
The appellant has filed no brief on appeal and, thus, has presented no issues for appellate consideration. This court shall not consider issues not raised in a brief on appeal. Rule 45B, Alabama Rules of Appellate Procedure; Johnson v. State, 500 So.2d 494 (Ala.Cr.App.1986). Therefore, this appeal is dismissed pursuant to Rule 2(a)(2), Alabama Rules of Appellate Procedure.
APPEAL DISMISSED.
All the Judges concur.